 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND C. WATKINS,                               No. 1:18-cv-00787-DAD-JDP (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    TUOLUMNE COUNTY and GUARDS,                       ACTION FOR FAILURE TO STATE A
                                                        CLAIM, TO PROSECUTE, AND TO
15                       Defendants.                    FOLLOW A COURT ORDER
16                                                      (Doc. No. 10)
17

18

19           Plaintiff Raymond C. Watkins is a pretrial detainee proceeding pro se in this civil rights

20   action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On October 30, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that the case be dismissed due to plaintiff’s failure to state a

24   claim, failure to prosecute, and failure to comply with a court order. (Doc. No. 10.) The findings

25   and recommendation were served on both parties and contained notice that any objections thereto

26   /////

27   /////

28   /////
                                                       1
 1   were to be filed within fourteen (14) days of the date of service.1 (Id. at 2.) No objections have

 2   been filed and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 5   the findings and recommendations are supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations (Doc. No. 10) issued on October 30, 2019 are

 8                  adopted in full;

 9          2.      This action is dismissed due to plaintiff’s failure to state a claim, failure to

10                  prosecute, and failure to obey a court order; and

11          3.      The Clerk of the Court is directed to close this case.

12
     IT IS SO ORDERED.
13

14       Dated:    March 30, 2020
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25   1
       The pending findings and recommendations were served on plaintiff but returned to the court as
26   undeliverable. Plaintiff has not filed a notice of change of address with the court. Plaintiff, as a
     pro se party “is responsible for keeping the Court informed of his current address; absent filing a
27   notice of change of address, service at the prior address is fully effective. Pogue v. Hedgpeth,
     No. 1:11-CV-00192-LJO, 2014 WL 1271379, at *2 (E.D. Cal. Mar. 27, 2014) (citing Local Rule
28   182(f)).
                                                         2
